Citation Nr: 0218397	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-13 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left tibia.

2.  Entitlement to service connection for cervical 
spondylosis.  


REPRESENTATION

Appellant represented by:	John Keeling, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1944 
to January 1945.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 RO 
rating decision.  

REMAND

On a VA Form 9 associated with the claims file in May 
1997, the veteran indicated in writing that he wanted to 
testify at the RO before a Board member.  In a letter from 
the Board dated on October 7, 2002, the veteran was asked 
if he still wanted a Board hearing at the RO.  He was 
advised that if he did not respond within 30 days from the 
date of the letter, it would be assumed that he still 
wanted a hearing before a Board member at the RO, and that 
arrangements would be made to have the case remanded for 
such a hearing.  To date, the veteran has not responded to 
this letter.  The RO should therefore schedule the veteran 
for a Board hearing at the RO. 

Accordingly, this case is REMANDED for the following:

Arrangements should be made to have the 
veteran scheduled for a hearing before 
a Member of the Board at the RO, in 
accordance with his request.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).

